UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7481


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

PAUL STREETER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Terrence W. Boyle, Chief District Judge. (4:93-cr-00002-BO-2; 4:19-cv-
00064-BO)


Submitted: February 18, 2020                                 Decided: February 21, 2020


Before MOTZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul Streeter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Paul Streeter seeks to appeal the district court’s order denying relief on his 28 U.S.C.

§ 2255 (2018) motion. The order is not appealable unless a circuit justice or judge issues

a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B) (2018). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2018). When the district court denies relief on the merits,

a prisoner satisfies this standard by demonstrating that reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the motion states a debatable claim of the denial of a constitutional right.

Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

484 (2000)).

       We have independently reviewed the record and conclude that Streeter has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED




                                              2